DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Howard Shipley on 02/05/2021.
The application has been amended as follows: Claims 22,30,35 are rewritten in independent form. In particular, claim 22 is amended to incorporate all limitations of previously presented claim 21. Claim 30 is amended to incorporate all limitations of previously presented claims 27, 28, and 29. Claim 35 is amended to incorporate all limitations of previously presently claims 32 and 33. Claims 1-21,23-25,27-29,31-34 are canceled. Claims 22,26,30,35 are allowed. More specifically, claims are amended as below:
Claims 1-21: (Canceled)
Claim 22 (Currently amended): A system for controlling the operation of a human machine interface (HMI) device located in a vehicle, wherein the system comprises: 
a first electrode positioned proximate to a driver of the vehicle; 
a portable electronic device configured to be used for communication by an occupant of the seat; and 
a signal generating device configured to provide a first signal to the first electrode,
wherein the electronic device is configured to detect the first signal being transmitted by the electrode through the driver and in response to detecting the first signal provide a notification signal to the HMI device; 
the HMI device and the electronic device are configured to establish a two way communications connection after the electronic device has detected the first signal;
the HMI device is configured to operate in a first mode when the driver contacts the electronic device; and 
upon receipt of the notification signal the HMI device is configured to display a message to the driver in order to reduce driver distraction from a road, wherein
the system further comprises a second electrode positioned proximate to a passenger seat in the vehicle;
the signal generating device is configured to provide a second signal to the second electrode; and 
the HMI device is configured to receive tactile commands only from an occupant carrying the second signal to the HMI device.
Claims 23-25 (Canceled)
Claim 26 The system of claim 22, wherein the HMI device will not respond to tactile commands of the driver.
Claims 27-29 (Canceled)
Claim 30 (Currently amended): A system for controlling the operation of a human machine interface (HMI) device located in a vehicle, wherein the system comprises: 
a first electrode positioned in the vehicle; 
a portable electronic device configured to be used for communication by an occupant of the vehicle; and 
a signal generating device configured to provide a first signal to the first electrode, wherein 
the electronic device is configured to detect the first signal being transmitted by the electrode and in response to detecting the first signal establish a two way communications connection with the HMI device;
the HMI device includes a display, and 
the HMI device is configured so that upon receipt of a communication indicating that the electronic device is receiving the first signal, 
the HMI device displays a message requesting for the occupant of the vehicle to provide a voice command in order to reduce driver distraction from a road,
wherein the first electrode is located proximate to a storage location for the electronic device so that when the electronic device is located in the storage location the first signal is detected by the electronic device, wherein 
the first electrode is positioned proximate to a driver seat in the vehicle;
the electronic device receives the first signal via an occupant of the driver seat; 
the system further comprises a second electrode positioned proximate to a passenger seat in the vehicle, and 
the signal generating device is configured to provide a second signal to the second electrode,
wherein the HMI device is configured to receive tactile commands only from an occupant carrying the second signal to the HMI device.
Claims 31-34 (Canceled)
Claim 35 (Currently amended) A system for controlling the operation of a human machine interface (HMI) device located in a vehicle, wherein the system comprises: 
a first electrode positioned proximate to a driver seat in the vehicle; 
a portable electronic device configured to be used for communication by an occupant of the seat; and 
-4-Atty. Dkt. No. TKHDE-1113500a signal generating device configured to provide a first signal to the first electrode, wherein 
the electronic device is configured to detect the first signal being transmitted by the electrode and in response to detecting the first signal automatically establish a two way communications connection with the HMI device; and 
the HMI device is configured to operate in a restricted mode after receiving a notification signal from the electronic device indicating the first signal is being carried from the first electrode to the electronic device via the driver in order to reduce driver distraction from a road,
a second electrode positioned proximate to a passenger seat in the vehicle, wherein the signal generating device is configured to provide a second signal to the second electrode,
wherein the HMI device is configured to operate so that in the restricted mode the HMI device will accept tactile input only from an occupant carrying the second signal from the second electrode to the HMI device.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691